Citation Nr: 0832364	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  06-02 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been obtained to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The appellant had active duty from October 1965 to September 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which continued the denial of service 
connection for PTSD based on the lack of presentation of new 
and material evidence to reopen the claim.  


FINDINGS OF FACT

1.  In a rating decision issued in May 2002, the RO 
determined that service connection for PTSD was not warranted 
in the absence of a verified in-service stressor.  The 
veteran initiated an appeal of this decision but did not 
perfect or complete his appeal.

2.  Evidence added to the record since the May 2002 RO denial 
of the PTSD claim is cumulative and redundant of the evidence 
of record at the time of the decision and does not raise a 
reasonable possibility of substantiating the veteran's 
service connection claim.


CONCLUSIONS OF LAW

1.  The May 2002 rating decision denying service connection 
for PTSD is final.  38 U.S.C.A. § 7105(a), (d)(3) (West 
2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for PTSD.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) and (b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

In accordance with the Veterans Claims Assistance Act of 2000 
(VCAA), notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  The notice must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  (The Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A (f).  To provide adequate notice with regard to a 
claim to reopen, VA must look at the bases for the denial in 
the prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The veteran 
was informed of the relevant law and regulations pertaining 
to his application to reopen his service connection claim for 
PTSD in a May 2004 letter from VA.  The May 2004 VCAA letter 
informed the veteran that his previous claim of entitlement 
to service connection for PTSD was denied in May 2002 and 
that the decision was final.  He was informed that, in order 
for VA to reconsider his claim, he must submit "new and 
material evidence."  Specifically, he was advised that new 
evidence consists of evidence in existence that has been 
"submitted to the VA for the first time."  Material 
evidence was explained as "additional existing evidence" 
that pertains "to the reason your claim was previously 
denied."  The letter further informed the veteran that new 
and material evidence must raise a reasonable possibility of 
substantiating the claim.  

As will be discussed in greater detail below, the veteran was 
previously denied service connection for PTSD primarily due 
to the absence of a verified in-service stressor and the 
inadequacy of the description provided by the veteran of the 
stressful events to enable VA to search for evidence to 
verify his stressors.  The May 2004 VCAA letter specifically 
advised the veteran to provide information to fill this gap 
in the evidence and requested specific information and 
details involving his reported stressors.  In fact, in the 
May 2004 letter, the RO sent the veteran the same list of 
information that he was to provide as it had sent him in a 
February 2003 letter when the claim for service connection 
had been previously been denied.  See  The veteran had not 
replied to the February 2003 letter when his claim was 
previously denied, and he did not reply to the May 2004 
letter that was sent in connection with his application to 
reopen his claim.  Thus, the Board concludes, as described 
above, that VA has complied with it's duty to notify the 
veteran of the information and evidence needed to reopen his 
claim for service connection for PTSD.  Kent, 20 Vet. App. at 
10.

Further, in a document enclosed with the May 2004 letter,  
the veteran was informed that to establish entitlement to 
service connection, the evidence must show:

1.  An injury in military service, or a disease that began in 
or was made worse during military service, or an event in 
service causing injury or disease.

2.  A current physical or mental disability.

3.  A relationship between a current disability and an 
injury, disease, or event in military service.

In the May 2004 letter, the RO also informed the veteran, in 
general, of VA's duty to assist him in the development of his 
claim in obtaining evidence that he informed VA about.  
Specifically, the veteran was advised that VA would assist 
him with obtaining relevant records from any Federal agency, 
which may include medical records from the military, from VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  With 
respect to private treatment records, the letter informed the 
veteran that the VA would make reasonable efforts to obtain 
private or non-Federal medical records, to include records 
from State or local governments, private doctors and 
hospitals, or current or former employers.  Furthermore, the 
VA included copies of VA Form 21-4142, Authorization and 
Consent to Release Information, which the veteran could 
complete to release private medical records to the VA.

With regard to notification of the five elements of a 
service-connection claim, i.e., (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date, the veteran was notified 
in the May 2004 letter, as described above, of the 
requirement that the evidence show the existence of a 
disability and a connection between service and that 
disability.  Moreover, his "veteran status" is not in 
question in this case, and no evidence was needed regarding 
that element as it was already in the claims file.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  Notice that a 
disability rating and an effective date for the award of 
benefits would be assigned if service connection was awarded, 
was not provided.  However, in this case, the matter is moot 
inasmuch the claim is not being reopened.  In sum, the record 
indicates that the veteran received appropriate notice 
pursuant to the VCAA.

        Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  The veteran's service 
treatment records have been obtained as well as identified VA 
treatment records.  A buddy statement and statements from the 
veteran are also on file.  VA need not conduct an examination 
with respect to the applications to reopen previously denied 
claims of entitlement to service connection because the duty 
under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen 
only if new and material evidence is presented or secured.  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (holding that VA need 
not provide a medical examination or medical opinion until a 
claim is reopened).  See also Woehlaert v. Nicholson, 21 Vet. 
App. 456, 463 (holding that, once the Board decided that the 
appellant's claim could not be reopened, the conditional duty 
to provide a new medical examination was extinguished, even 
where the RO had reopened and provided medical examinations 
which the appellant argued were inadequate, because the issue 
of the adequacy of the examinations was moot).  Accordingly, 
the Board finds that under the circumstances of this case, VA 
has satisfied the notification and duty to assist provisions 
of the VCAA and that no further actions need be undertaken on 
the veteran's behalf.  All appropriate due process concerns 
have been satisfied.  See 38 C.F.R. § 3.103 (2007).  

The Board observes that after the issuance of the December 
2005 Supplemental SOC (most recent), additional evidence was 
furnished in this case in the form of a September 2007 
private report of a psychological assessment of the veteran.  
The veteran waived his right to have the RO initially 
consider this additional evidence.  See 38 C.F.R. §§ 20.800, 
20.1304(c) (2007).  Accordingly, the Board will proceed to a 
decision.
Factual Background

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

If new and material evidence was received prior to the 
expiration of the appeal period, or prior to the appellate 
decision if a timely appeal has been filed, the evidence must 
be considered as having been filed with the claim that was 
pending at the beginning of the appeal period.  38 C.F.R. § 
3.156(b) (2007); See Roebuck v. Nicholson, 20 Vet. App. 307, 
316 (2006); see also Muehl v. West, 13 Vet. App. 159, 161-62 
(1999).   

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

A May 2002 RO decision denied service connection for PTSD 
primarily based on the absence of a verified in-service 
stressor, reasoning that the veteran had not provided enough 
information to warrant development to the United States Armed 
Services Center for Research of Unit Records (USASCRUR), now 
known as the United States Army & Joint Services Records 
Research Center (JSRRC).  The veteran initiated an appeal of 
that decision by filing a notice of disagreement, and a 
statement of the case (SOC) was issued in March 2003.  
However, the veteran did not perfect his appeal by filing a 
substantive appeal in response to the SOC, and therefore, the 
May 2002 rating decision is final.  38 U.S.C.A. § 7105(d)(3); 
38 C.F.R. § 20.1103.  

In March 2004, the veteran filed to reopen the claim.  As 
noted, despite the finality of a prior adverse decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is furnished with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  

The evidence associated with the veteran's claims file at the 
time that the May 2002 rating decision was issued includes, 
but is not limited to service treatment records which are 
negative for a diagnosis of PTSD or any psychiatric disorder; 
VA records, dated from 1997 to 2002, which include a 
diagnosis of PTSD made in February 2000; a VA examination 
report dated in November 2001, at which time a diagnosis of 
PTSD was made; and a stressor statement provided in July 
2001.  The stressor statement described the following events: 
(1) an incident in which a Vietnamese soldier backed one 
truck into another truck with a person caught in between 
causing the person to be cut in half; (2) an incident in 
which the veteran was on guard duty with another soldier when 
a Vietnamese man started firing at them, shooting the other 
guard in the legs; and (3) an incident in which the veteran 
while on guard duty was tasked with locating and shining a 
light on servicemen guarding the perimeter who were shot by 
Vietnamese soldiers while the veteran was trying to locate 
them.

Subsequent to the May 2002 rating action, additional evidence 
was received, including a stressor statement, dated and 
received in January 2003, giving more specific details about 
the stressors which the veteran had previously reported was 
received.  For instance, the veteran indicated that he was 
assigned to the HHC 22nd Mascon, IST USA, 3rd Platoon. 1st 
squad and served in Vietnam from January 21, 1967, to April 
16, 1967.  The incident in which a fellow serviceman on guard 
duty was shot was described as occurring between January 29, 
1967, and February 3, 1967, while the veteran's unit was in 
Qui Nhon.  Additional details involving the other reported 
stressors were also provided therein.  This additional 
evidence was considered in the March 2003 SOC, in connection 
with the veteran's unperfected appeal of the May 2002 rating 
decision.

As to this specific evidence, the provisions of 38 C.F.R. 
§ 3.156(b) apply.  These provisions provide that when new and 
material evidence is received prior to the expiration of the 
appeal period, it will be considered as having been filed in 
connection with the claim which was pending at the beginning 
of the appeal period.  In this case, the veteran originally 
requested service connection for PTSD in January and April 
2001.  The claim was denied in the May 2002 rating action.  
An appeal of the May 2002 rating action was not perfected and 
that decision became final as of May 2003.  The veteran filed 
to reopen the claim in March 2004.  The aforementioned 
evidence was received in January 2003, during the appeal 
period and was previously considered by the RO as discussed 
in the SOC issued in March 2003.  Accordingly, that evidence 
cannot be considered "new" for purposes of this appeal.  
See 38 C.F.R. § 3.156(a) (new evidence means evidence not 
previously submitted to agency decisionmakers).

Also received in evidence was a buddy statement, dated in 
October 2005, indicating that the veteran and the author of 
the statement had served in Vietnam together and stating that 
the veteran had been stationed at a supply station in Qui 
Nhon.  This evidence, although new, is not material in that 
it does not itself or in conjunction with previously 
considered evidence, relate to an unestablished fact 
necessary to substantiate the service connection claim for 
PTSD.  Specifically, it does not relate to the matter of 
verifying any of the veteran's reported stressors.  Moreover, 
there is no question in this case as to whether the veteran 
served in Vietnam, and that fact was established by evidence 
on file at the time of the issuance of the May 2002 rating 
decision.

In addition, a September 2007 private report of a 
psychological assessment of the veteran was received for the 
record.  The report included a recitation of the veteran's 
stressors which was similar to the accounts provided by him 
previously.  PTSD was diagnosed at that time, but was not in 
any way specifically etiologically related to the veteran's 
period of service or to any of his reported stressors.  The 
evidence on file at the time of the May 2002 rating action 
included a diagnosis of PTSD as well as an account of 
stressors provided in November 2001, which were essentially 
the same as the stressors reported at the time of the 2007 
evaluation.  Accordingly, the information contained in the 
September 2007 private report of a psychological assessment 
is essentially cumulative and/or redundant or evidence 
previously on file.  Moreover, the Court held that medical 
evidence which merely documents continued diagnosis and 
treatment of disease, without addressing the crucial matter 
of medical nexus (i.e., a connection to an in-service event), 
does not constitute new and material evidence.  See Cornele 
v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. 
App. 277, 280 (1994).

Accordingly, the Board finds that the evidence presented 
subsequent to the final May 2002 rating decision is not "new 
and material" as contemplated by 38 C.F.R. § 3.156(a)and 
(b), and provides no basis to reopen the veteran's service 
connection claim for PTSD.  38 U.S.C.A. § 5108.  Because the 
veteran has not fulfilled the threshold burden of submitting 
new and material evidence to reopen the finally disallowed 
claim, the benefit-of-the-doubt doctrine is not applicable 
and the claim remains denied.  See Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).


ORDER

New and material evidence not having been received, the 
service connection claim for PTSD is not reopened and remains 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


